DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 4, and 9-11 are objected to because of the following informalities:  
In claim 2, lines 5-6, “said chassis” should likely read --second chassis-- or --said second chassis--.  
In claim 4, line 9, “said second shaft output portion” should read --a second shaft output portion--. 
In claim 4, lines 11-12 “said second slider” should read --a second slide--. 
In claim 9, line 1, “said driving part” should read --a driving part--.
In claim 9, line 2, “said first slider” should read --a first slider--.
In claim 9, line 3, “said second slider” should read --a second slider--.
In claim 10, line 3, “said mutual first ends” should read -- mutual first ends-- or --the first end the first linking member and the first end of the second linking member--. 
In claim 11, line 1, “two of said link mechanisms” should read --two linking mechanism-- or the like.
In claim 11, line 3, “said driving mechanism” should read --a driving mechanism--.
In claim 11, line 7, “said second slider” should read --a second slider--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “said first end and said second end” after previous designating the first linking mechanism, second linking mechanism, and lever with a first and second end. Therefore, it is unclear as to whether line 10 recitation of “said first end and said second end” refers to the first linking mechanism, second linking mechanism, or lever. For the purposes of examination, the recitation will be read as --said first end and said second end of the lever--.
Claim 9 also recites “said first end” and “said second end” in line 11 after previous designating the first linking mechanism, second linking mechanism, and lever with a first and second end. Therefore, it is unclear as to whether line 11 recitation of “said first end” and “said second end” refers to the first linking mechanism, second linking mechanism, or lever. For the purposes of examination, the recitation will be read as --said first end of said first linking mechanism-- and --said second end of said first linking mechanism--.
Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of Claim 1, upon which claims 9 and 11 are dependent, introduces a linking mechanism and hinge. Claims 9 and 11 then proceed to introduce a driving part, a first linking member, an output member, and a lever member. However, the necessary structural relationship between the hinge and/or linking mechanism of claim 1 and the elements introduced in claims 9 and 10 is absent. Examiner acknowledges that making claims 9 and 11 dependent on claim 3 would obviate this particular 112(b) rejection and many of the claim objections above. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jan (US Publication No. 2021/0081007).
Regarding claim 1, Jan discloses portable information device (100) comprising: a first display (Paragraph [0030], 110s having displays) of provided on a top surface (display surface of 110) of a first chassis (Figure 2, left 110); a second display (Paragraph [0030], 110s having displays) provided on a top surface (display surface of 110) of a second chassis (Figure 2, right 110); a hinge device (120) to change said first and second chassis (110s) to a plate form (see Figure 2) in which said top surfaces (display surfaces of 110) are arranged side-by-side in an in-plane direction (see Figure 2), a first stacked (see Figure 1) form in which said top surfaces (display surfaces) are disposed to be overlapped to face each other (Figure 1 being a folded state), and a second stacked form (see Figure 3) in which bottom surfaces (opposite display surfaces) are disposed to be overlapped to face each other (Figure 3 being a reversely folded state); and a link mechanism (124) to operate in conjunction with rotational operations between said first and second chassis (110s) by said hinge device (120), wherein at least one of said first and second chassis (110s) is provided to be relatively slidable (see Paragraphs [0005]-[0006]) with respect to said hinge device (120) along an arranging direction (D1/D2) of said first and second chassis (110s).
Regarding claim 9, Jan discloses the portable information device of claim 1, and further teaches wherein a driving part (1242s) includes a first link member (first 1242) having a first end (adjacent to C2) connected to a first slider (C2); a second link member (second 1242) having a first end (adjacent to second C2) connected to a second slider (second C2); an output member (1243) provided to be relatively movable with respect to said hinge device (120) along said arranging direction (D1/D2) and to which a second end (opposite C2) of said first link member (first 1242) and a second end (opposite second C2) of said second link member (second 1242) are each connected (connected through 1221); and a lever member (126b) having a first end (near end) and a second end (far end), said lever member (126b) configured to rotate when said output member (1243) moves to relatively slide (1243 sliding as 126b rotates between 126) said first chassis or said second chassis (110s) with respect to said hinge device (120) by rotatable 1221) between said first end (near end) and said second end (far end) of the lever (126b) with respect to said hinge device (120), connection of said first end (adjacent to C2) to said output member (1243; connected though 1242), and connection of said second end (opposite C2) to said first chassis or said second chassis (110s; connected through 1243).
Regarding claim 11, Jan discloses a portable information device of claim 1, comprising two link mechanisms (1242s/1243s) wherein a driving part (1243s) of one of said link mechanisms (first 1242/1243) relatively slides said first chassis or said second chassis (110s) in said direction (D1/D2) apart from said hinge device (120) when said first slider moves (C2) in said axial direction (parallel to central axis of 1244) of said hinge shaft (1244), and further relatively slides said first chassis or said second chassis (110s) in said direction (D1) apart from said hinge device (120) also when said second slider (second C2) moves in said axial direction (central axis to 1244) of said hinge shaft (1244) (Figures 6a-6E, 1243s moving 110s in direction D1/D2); and said driving part (1243s) of said other of said link mechanisms (second 1242/1243) slides said second chassis (second 110) in said direction (D1) apart from said hinge device (120) when said first slider (first C2) moves in said axial direction (direction parallel to central axis to 1244) of said hinge shaft (1244), and further slides said second chassis (second 110) in said direction apart (D1) from said hinge device (120) also when said second slider (second C2) moves in said axial direction (direction parallel to central axis to 1244) of said hinge shaft (1244).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jan (US Publication No. 2021/0081007) in view of Lin (US Publication No. 2021/0064084).
Regarding claim 2, Jan discloses the portable information device of claim 1, and further discloses wherein said link mechanism (124) includes a first slider (first C2) provided to be relatively movable with respect to a hinge shaft (1244) provided in said hinge device (120) along an axial direction (parallel with central axis to 1244); and a first shaft output portion (first C1) moves said first slider (first C2) along said axial direction (parallel with central axis to 1244) of said hinge shaft (1244), in response to a rotation of said hinge shaft (1244) when said first and second chassis (110s) are changed from said plate form (Figure 2) to said first stacked form (Figure 1) (C1 and C2 moving as a cam structure).  
Jan does not explicitly teach not moving said first slider in said axial direction of said hinge shaft when said first chassis and said second chassis are changed from said plate form to said second stacked form.
However, Lin teaches (in Figures 6A-7H) teaches a first slider (1710) provided to be relatively movable with respect to a hinge shaft (1650) provided in said hinge device (1600) along an axial direction (parallel to AX1); and a first shaft output portion (Figure 7C, 1670) moves said first slider (1710) along said axial direction (parallel to AX1) of said hinge shaft (1650) (1710 moving in axial direction through driving segment 1672), in response to a rotation of said hinge shaft (1650) when said first and second chassis (1400 and 1500) are changed from Figures 6C-6D, P13) to said first stacked form (Figures 6C-6D, P11), while not to move said first slider (1710) in said axial direction (parallel to AX1) of said hinge shaft (1650) when said first chassis and said second chassis (1400 and 1500) are changed from said plate form (Figures 6C-6D, P13) to said second stacked form (Figures 6C-6D, P14) (1710 not moving axial through stationary segment 1673).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have subsisted the driver structure of Jan for the driver structure of Lin. Doing so would have provided a sliding method with reduced friction and a greater degree of designed and controller over the slide path. 
Allowable Subject Matter
Claims 3-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 claims the portable information device of claim 2, wherein said link mechanism further includes a second slider provided to be relatively movable with respect to said hinge shaft along said axial direction and arranged side-by-side with said first slider in said axial direction of said hinge shaft; a second shaft output portion moves said second slider along said axial direction of said hinge shaft, in response to a rotation of said hinge shaft when said first chassis and said second chassis are changed from said plate form to said second stacked form, while not to move said second slider in said axial direction of said hinge shaft when said first chassis and said second chassis are changed from said plate form to said first stacked form; and a driving part relatively slides said first or second chassis in a direction apart from said hinge 
Jan in view of Lin teaches the portable information device of claim 2, and further teaches (in Lin) wherein said link mechanism (1700 and 1800) further includes a second slider (1810) provided to be relatively movable with respect to said hinge shaft (1650) along said axial direction (direction parallel AX1), but are not arranged side-by-side with said first slider in said axial direction of said hinge shaft. Jan in view of Lin further teaches (in Lin) a second shaft output portion (Figure 7C, 1640’) moves said second slider (1810) along said axial direction (parallel with AX1) of said hinge shaft (1650), in response to a rotation of said hinge shaft (1650) when said first chassis and said second chassis (1410 and 1510) are changed from said plate form (Figure 7C-7D, P23) to said first stacked form (P21), while not to move said second slider (1801) in said axial direction (parallel with AX1) of said hinge shaft (1650) when said first chassis and said second chassis (1400 and 1500) are changed from said plate form (Figure 7C-7D, P23) to said second stacked form (P24); and a driving part (1670) relatively slides said first or second chassis (1410 and 1510) in a direction apart (S1/S2) from said hinge device (1600) when said first slider (1710) moves in said axial direction (parallel with AX1) of said hinge shaft (1650), and further to relatively slide said first chassis or said second chassis (1400 or 1500) in said direction apart from said hinge device (1600) also when said second slider (1801) moves in said axial direction (parallel with AX1) of said hinge shaft (1650). Jan in view of Lin does not teach that in response to a rotation of said hinge shaft when said first chassis and said second chassis are changed from said plate form to said second stacked form, while not to move said 
Claim 4 claims the portable information device of claim 2, wherein said first shaft output portion includes a first cam part extending along a circumferential direction of said hinge shaft to be inclined in said axial direction and on which said first slider slides; and a first neutral part provided continuously from said first cam part and extending along said circumferential direction of said hinge shaft and on which said first slider slides; and said second shaft output portion includes a second cam part extending along said circumferential direction of said hinge shaft to be inclined in said axial direction and on which said second slider slides; and a second neutral part provided continuously from said second cam part and extending along said circumferential direction of said hinge shaft and on which said second slider slides.
Jan in view of Lin teaches the portable information device of claim 2, and further teaches wherein said first shaft output portion (1670) includes a first cam part (1672) extending along a circumferential direction (circumference of 1630/1650) of said hinge shaft (1650) to be inclined (1672 being inclined) in said axial direction (parallel with AX1) and on which said first slider slides (1710); and a first neutral part (1673) provided continuously from said first cam part (1672) and extending along said circumferential direction (circumference of 1630/1650) of said hinge shaft (1650) and on which said first slider slides (1710); and a second shaft output portion (Figure 7C, 1680) includes a second cam part (1682) extending along a second circumferential direction (circumference of second 1640’/1660) of a second hinge shaft (1660) to be inclined in said axial direction (parallel with AX1) and on which said second slider (1810) slides (Figure 7C-7D, 1810 sliding axially when in second driving segment 1682); and a second 1683) provided continuously from said second cam part (1682) and extending along said second circumferential direction (circumference of second 1640’/1660) of said hinge shaft (1650) and on which said second slider (1810) slides. Jan in view of Lin does not teach wherein a second shaft output portion includes a second cam part extending along the same circumferential direction of the same hinge shaft as the first shaft output portion.
Claims 5-8 are allowable for being dependent on claim 4.
Claim 10 claims the portable information device of claim 9, wherein said first link member and said second link member are disposed to intersect and positions between said mutual first ends and second ends are connected by a rotation shaft; and said output member has a long hole into which said second end of said first link member and said second end of said second link member are inserted in a state of being slidable along said axial direction. 
Jan teaches a portable information device of claim 9, wherein said first link member (first 1242) and said second link member (second 1242) are disposed to intersect (intersecting through 1221) and positions between said mutual first ends (adjacent to C2), but does not disclose where the second ends are connected by a rotation shaft or where said output member has a long hole into which said second end of said first link member and said second end of said second link member are inserted in a state of being slidable along said axial direction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Im (WO Publication 2021/127684), Lin (US Publication 2020/0192437), and Kikuchi (US Publication No. 2019/0364682), Kato (US Publication No. 2016/0201367) also teach sliding . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached on 571-270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841